DETAILED ACTION
This is in response to the application filed on March 17, 2020 in which claims 1 – 10 are presented for examination.
Status of Claims
Claims 1 – 10 are pending, of which claims 1 and 10 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 introduces the variable N with no limitations on the bounds of the variable.  The examiner recommends amending claim 2 to state ‘wherein N is a positive integer’ or the like.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al., U.S. Patent Application 2004/0238519 (hereinafter referred to as Sakamoto).

Referring to claim 1, Sakamoto discloses “A substrate processing apparatus” (Fig. 1), “comprising: a substrate holder configured to hold a plurality of types of substrates including product substrates and dummy substrates” (Figs. 1 and 10 wafer boat 17, wafers PW to be processed and dummy wafers DW); “a transfer mechanism configured to transfer the plurality of types of substrates to the substrate holder” (Fig. 2 loading mechanism 30); “and a controller” (Fig. 4 controller 40) “configured to: acquire a number of substrates mountable on the substrate holder and a number of the product substrates to be mounted on the substrate holder” ([0067] holding capacity of the wafer boat, number of objective wafers PW to be processed); “divide the product substrates into a plurality of product substrate groups based on the acquired number of the product substrates” (Figs. 3 and 10 along with [0121] holding blocks); “divide the dummy substrates into a plurality of dummy substrate groups based on the acquired number of the product substrates, the acquired number of the substrates mountable on the substrate holder, and a number of the product substrate groups” ([0012] dummy workpieces, selecting the number of dummy workpieces based on reference number and number of workpieces. [0021] number of dummy workpieces equal to the difference between the maximum in the batch size range and the number of workpieces. [0075] a number of dummy wafers equal to the difference between the reference number and the number of the objective wafers PW); “combine the product substrate groups and the dummy substrate groups” (Fig. 3 and [0075] dummy wafers together with the objective wafers PW); “create substrate arrangement data for distributing and mounting the product substrates on a plurality of regions of the substrate holder” ([0081] distribute the objective wafers PW and the dummy wafers according to a distribution pattern); “and
cause the transfer mechanism to transfer the plurality of types of substrates to the substrate holder according to the created substrate arrangement data” ([0081] a loading operation control unit 46 that controls the loading mechanism 30 to distribute the objective wafers PW and the dummy wafers in the selected reference distribution pattern in the wafer boat 17).
	As per claim 2, Sakamoto discloses “the transfer mechanism is configured to be capable of collectively transferring N substrates of the plurality of types of substrates, and wherein the controller is configured to: divide the product substrates into the plurality of product substrate groups of N product substrates and N-1 product substrates according to the acquired number of the product substrates; and create the substrate arrangement data such that the divided product substrate groups are transferred to the plurality of regions of the substrate holder” (Fig. 3 along with [0075] dummy wafers together with the objective wafers PW and [0081] a loading operation control unit 46 that controls the loading mechanism 30 to distribute the objective wafers PW and the dummy wafers in the selected reference distribution pattern in the wafer boat 17).

	As per claim 3, Sakamoto discloses “the controller is configured to: calculate a number of the dummy substrates based on the number of the substrates mountable on the substrate holder and the number of the product substrates to be mounted on the substrate holder; and create the dummy substrate groups based on the calculated number of the dummy substrates” (Fig. 3 along with [0075] dummy wafers together with the objective wafers PW, a number of dummy wafers equal to the difference between the reference number and the number of the objective wafers PW and [0081] a loading operation control unit 46 that controls the loading mechanism 30 to distribute the objective wafers PW and the dummy wafers in the selected reference distribution pattern in the wafer boat 17).
	
	As per claim 5, Sakamoto discloses “the controller is configured to create a number of the dummy substrate groups to be larger than the number of the product substrate groups” (Fig. 10 L25 example).

	As per claim 6, Sakamoto discloses “the controller is configured to arrange the dummy substrate groups outside substrate groups that are arranged at both ends of the product substrate groups” (Fig. 10 and [0121] Dummy wafers DW are held in holding spaces in top and bottom sections in a wafer holding zone).

	As per claim 7, Sakamoto discloses “the number of the product substrates is 20 or more and 100 or less” ([0005] for example fifty or twenty-five and [0071]).

	As per claim 8, Sakamoto discloses “each of the product substrate groups includes five or less of the product substrates” (Fig. 3 L25 has 4 PW groups, [0071] L25 for 1-25 objective wafers PW).

	As per claim 9, Sakamoto discloses “the controller includes a setting screen for setting a transfer pattern by which monitor substrates are transferred to the substrate holder, and is configured to set, on the setting screen, a number of a part of the monitor substrates to be transferred to upper and lower ends of the substrate holder and a number of a part of the monitor substrates to be transferred to a substrate holding region of the substrate holder” (Figs. 3 and 10 MW monitor wafer, [0129], [0114] input unit 162).

Referring to claim 10, claim 1 recites the corresponding limitations as that of claim 10.  Therefore, the rejection of claim 1 applies to claim 10. 
Also, Sakamoto discloses “A non-transitory computer-readable recording medium storing a program executed by a substrate processing apparatus comprising:” the features of claim 1 (Fig. 4 CPU 44 and control unit 46. Fig. 8 CPU 161. It is inherent that the CPU and control unit executes a program (as stated in [0124])) along with “a controller configured to control the transfer mechanism to transfer the plurality of types of substrates to the substrate holder; wherein the program causes the controller to perform” the steps of claim 1 (Fig. 4 controller 40 and/or loading operation control unit 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kumasaka et al., U.S. Patent 5,942,012 (hereinafter referred to as Kumasaka).

	As per claim 4, Sakamoto discloses “the controller is configured to create the substrate arrangement data” ([0081] distribute the objective wafers PW and the dummy wafers according to a distribution pattern).
Sakamoto does not appear to explicitly disclose “the controller is configured to create the substrate arrangement data such that the dummy substrate groups are arranged between the product substrate groups.”
	However, Kumasaka discloses “the substrate arrangement data such that the dummy substrate groups are arranged between the product substrate groups” (column 12 lines 13 – 28 supplemental wafers supplied to vacant stages in the boat along with Fig. 10 F2 and Fig. 12 vacant/absent stages between wafer groups).
Sakamoto and Kumasaka are analogous art because they are from the same field of endeavor, which is wafer treatment methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sakamoto and Kumasaka before him or her, to modify the teachings of Sakamoto to include the teachings of Kumasaka so that dummy substrate groups are between product substrate groups.
The motivation for doing so would have been to avoid having empty slots in the wafer boat in order to prohibit changes of a gas flow caused by the vacant stages (as stated by Kumasaka at column 12 lines 17 – 21).
Therefore, it would have been obvious to combine Kumasaka with Sakamoto to obtain the invention as specified in the instant claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6975917 is the granted patent to Sakamoto.
U.S. Patent 6306764 teaches product wafer groups and dummy wafers.
U.S. Patent 5217340 teaches product wafer cassettes, dummy wafer cassettes, monitor wafer cassettes and a controller to control a motor and the transfer is adaptable.
U.S. Patent 5112641 teaches product wafer groups and dummy wafers.
U.S. Patent 4938655 teaches product wafer groups and dummy wafers.
U.S. Patent Application 20220068687 teaches a wafer transfer method with a controller determining transfer order.
U.S. Patent Application 20060156982 teaches product wafer groups and dummy wafers.
U.S. Patent Application 20060029735 teaches product wafer groups and dummy wafers.
Korean Patent Application KR 20220046480 A teaches product wafer groups and dummy wafers.
Korean Patent Application KR 100532584 B1 teaches product wafer groups and dummy wafers.
European Patent Application EP 0381338 A2 teaches a wafer transfer method for product wafer groups and dummy wafers.
Chinese Patent Application CN 110277305 A teaches a wafer distribution method for product wafer groups and dummy wafers.
Chinese Patent Application CN 104934317 A teaches dummy wafers separating the first wafer group from the second wafer group.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/           Primary Examiner, Art Unit 2184